            Case 1:19-cv-03247-VSB Document 8 Filed 07/23/19 Page 1 of 3



UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X   No.: 19-CV-3247 (VSB)
LISA MELTON,

                                   Plaintiff(s),                           CASE MANAGEMENT
                                                                           PLAN AND
                       -against-                                           SCHEDULING ORDER

ALFONSO SOLLAMI,

                                    Defendants(s).
-----------------------------------------------------------------------X
VERNON S. BRODERICK, United States District Judge:

        Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby
adopts the following Case Management Plan and Scheduling Order:

    1. All parties [consent ____ / do not consent X] to conducting all further proceedings
       before a United States Magistrate Judge, including motions and trial, pursuant to 28
       U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
       consequences. [If all consent, the remainder of the Order need not be completed at this
       time.]

    2. The parties have not engaged in settlement discussions.

    3. The case is to be tried to a jury.

    4. Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
       parties may be joined without leave of the Court.

    5. Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
       causes of action or defenses may be asserted after without leave of the Court.

    6. Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
       be completed no later than August 21, 2019. [Absent exceptional circumstances, within
       14 days of the date of the parties’ conference pursuant to Rule 26(f).]

    7. All fact discovery is to be completed no later than November 22, 2019. [A period not to
       exceed 120 days unless the Court finds that the case presents unique complexities or
       other exceptional circumstances.]

    8. The parties are to conduct discovery in accordance with the Federal Rules of Civil 2
       Procedure and the Local Rules of the Southern District of New York. The following
       interim deadlines may be extended by the parties on consent without application to the
       Court, provided that the parties meet the deadline for completing fact discovery set forth
      Case 1:19-cv-03247-VSB Document 8 Filed 07/23/19 Page 2 of 3



   in ¶ 7 above.

   a. Initial requests for production of documents shall be served by September 22, 2019.

   b. Interrogatories shall be served by October 15, 2019.

   c. Depositions shall be completed by November 15, 2019.

       i. Absent an agreement between the parties or an order from the Court, depositions
             are not to be held until all parties have responded to initial requests for
             document production.

       ii. There is no priority for depositions by reason of a party’s status as a plaintiff or a
              defendant.

       iii. Absent an agreement between the parties or an Order from the Court, non-party
               depositions shall follow initial party depositions.

   d. Requests for admissions shall be served no later than November 22, 2019.

9. All expert discovery, including disclosures, reports, production of underlying documents,
   and depositions shall be completely by December 15, 2019.

10. All discovery shall be completed no later than January 15, 2019.

11. The Court will conduct a post-discovery conference on _________________________ at
    __________________. [To be completed by the Court.] No later than two weeks in
    advance of the conference, the parties are to submit a joint letter updating the Court on
    the status of the case, including but not limited to whether either party intends to file a
    dispositive motion and what efforts the parties have made to settle the action. If either
    party contemplates filing a dispositive motion, the parties should be prepared to discuss a
    briefing schedule at the post-discovery conference.

12. Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
    required by Rule 6 of the Court’s Individual Rules and Practices shall be due 30 days
    from the close of discovery, or if any dispositive motion is filed, 30 days from the Court’s
    decision on such motion. This case shall be trial ready 60 days from the close of
    discovery or from the Court’s decision on any dispositive motion.

13. Counsel for the parties propose the following alternative dispute resolution mechanism
    for this case:

           a. X        Referral to a Magistrate Judge for settlement discussions.

           b.    _____ Referral to the Southern District’s Mediation Program. [Note that all
                employment discrimination cases, except cases brought under the Fair Labor
          Case 1:19-cv-03247-VSB Document 8 Filed 07/23/19 Page 3 of 3



                 Standards Act of 1938, 29 U.S.C. § 201 et seq., are designated for automatic
                 referral to the Court’s Alternative Dispute Resolution program of mediation.
              Accordingly, counsel in such cases should select 13(b).]

              c. _____ Retention of a private mediator.

The use of any alternative dispute resolution mechanism does not stay or modify any date
in this Order.

   14. The parties have conferred and their present best estimate of the length of trial is
       one week.

SO ORDERED.

Dated: July 22, 2019
       New York, New York



                                                             ______________________________
                                                             Vernon S. Broderick
                                                             United States District Judge
